 

Ty,

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 

|
UNITED STATES DISTRICT COURT

 

  

 

coat

SOUTHERN DISTRICT OF CALIFORNIA | sou Siti YSois ic? Saciey
BY

      
 

CT OF CALIFORNIA
DEPUTY

    

 
   

 

UNITED STATES OF AMERICA JUDGMENT IN AC
(For Revocation of Probation or Supervised Release)
Vv (For Offenses Committed On or After November 1, 1987)
PRISCILLA BORJAS-MURGUIA (1) Case Number: 15CR2478-CAB

ROBERT C. SCHLEIN
Defendant’s Attorney

 

REGISTRATION NO. 47488408

Cl =

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1-3

C1 was found guilty in violation of allegation(s) No. . after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime
1 Control Act)
2 nv8, Failure to be truthful and/or follow instructions
3 nv21, Failure to participate in drug aftercare program

Supervised Reiease is revoked and the defendant is sentenced as provided in page 2 through 2; of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

     

19

osition of Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

Date of

a
ao

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: PRISCILLA BORJAS-MURGUIA (1) Judgment - Page 2 of 2
CASENUMBER: _15CR2478-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
SIX (6) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

[]} The defendant shall surrender to the United States Marshal for this district:
Cl at AM. on

 

 

1 as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

C1 onor before
Li as notified by the United States Marshal.
i] as notified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL
M

15CR2478-CAB

 
